                Case: 1:19-cv-06734 Document #: 270 Filed: 04/24/20 Page 1 of 2 PageID #:1762
                         Case MDL No. 2931 Document 176 Filed 04/24/20 Page 1 of 2
Judge: Elaine E. Bucklo
Magistrate Judge: Sidney I. Schenkier
Filed: 4/24/2020                              UNITED STATES JUDICIAL PANEL
Case #'s (See Schedule                                     on
                                               MULTIDISTRICT LITIGATION
Below) bg


               IN RE: DELTA DENTAL ANTITRUST
               LITIGATION                                                                               MDL No. 2931



                                                  (SEE ATTACHED SCHEDULE)



                                        CONDITIONAL TRANSFER ORDER (CTO −2)



               On March 27, 2020, the Panel transferred 2 civil action(s) to the United States District Court for the
               Northern District of Illinois for coordinated or consolidated pretrial proceedings pursuant to 28
               U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, 9 additional action(s) have been
               transferred to the Northern District of Illinois. With the consent of that court, all such actions have
               been assigned to the Honorable Elaine E. Bucklo.

               It appears that the action(s) on this conditional transfer order involve questions of fact that are
               common to the actions previously transferred to the Northern District of Illinois and assigned to
               Judge Bucklo.

               Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
               Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
               Northern District of Illinois for the reasons stated in the order of March 27, 2020, and, with the
               consent of that court, assigned to the Honorable Elaine E. Bucklo.

               This order does not become effective until it is filed in the Office of the Clerk of the United States
               District Court for the Northern District of Illinois. The transmittal of this order to said Clerk shall be
               stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
               Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                                       FOR THE PANEL:


                                    Apr 24, 2020
                                                                       John W. Nichols
                                                                       Clerk of the Panel
               Case: 1:19-cv-06734 Document #: 270 Filed: 04/24/20 Page 2 of 2 PageID #:1763
                          Case MDL No. 2931 Document 176 Filed 04/24/20 Page 2 of 2




              IN RE: DELTA DENTAL ANTITRUST
              LITIGATION                                                              MDL No. 2931



                                    SCHEDULE CTO−2 − TAG−ALONG ACTIONS



                   DIST      DIV.      C.A.NO.      CASE CAPTION


              NEW JERSEY

ILND 1:20cv02539                                    SWIECINSKI v. DELTA DENTAL INSURANCE
                    NJ         1       20−03913     COMPANY et al
